Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 was filed before the mailing date of the Non-final rejection on 6/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 4/19/2021 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ WIRING STRUCTURE HAVING STACKED FIRST AND SECOND ELECTRODES ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hatori (US 10,818,580) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	With respect to Claim 1, Hatori teaches a first metal plate including a first electrode DT, a wiring SP, and a mount portion ST for an electronic component 5.  The mount portion ST including an upper surface of the wiring SP.  A second electrode 1b joined to an upper surface of the first electrode 1a, wherein the first electrode 1a is solid and the second electrode 1b is solid (see col. 5 lines 38-67, col. 6 lines 1-67, col. 12 lines 1-67, col. 14 lines 1-67, col. 15 lines 1-67, and col. 16 lines 1-67; Figs. 18A, 18B, 19A, 19B, 24-31).
 	With respect to Claim 2, Hatori teaches wherein the second electrode is diffusion-bonded (via a metal plated layer) to the upper surface of the first electrode (see col. 9 lines 38-44).
 	With respect to Claim 3, Hatori teaches wherein the first electrode includes a body that is solid, and projections projecting from a side surface of the body toward a peripheral edge of the wiring substrate in a comb-teeth arrangement (see Figs. 23B and 24-31).
 	With respect to Claim 4, Hatori teaches wherein the body includes 
a base, and a thin portion that is thinner than the base and projects outward from a side surface of the base, and a portion of the wiring extends from the thin portion (see Figs. 23B and 24-31).
 	With respect to Claims 5 and 7, Hatori teaches wherein the upper surface of the wiring, an upper surface of the thin portion, and an upper surface of the base are flush with each other.  A lower surface of the wiring and a lower surface of the thin portion are located at a higher position than a lower surface of the base (see Figs. 23B and 24-31).
  	With respect to Claim 6, Hatori teaches wherein the projections each include a base, and a thin portion that is thinner than the base and projects from a side surface of the base in a peripheral direction of the wiring substrate (see Figs. 23B and 24-31).
 	With respect to Claim 8, Hatori teaches the second electrode includes a base, and a thin portion that is thinner than the base and projects outward from a side surface of the base (see Figs. 18B, 19B, and 24-31). 
 	With respect to Claim 9, Hatori teaches wherein a lower surface of the thin portion is flush with a lower surface of the base, and an upper surface of the thin portion is located at a lower position than an upper surface of the base (see Figs. 24-31).
 	With respect to Claim 10, Hatori teaches wherein the projections each have a lower surface including a recess, and the recess is open toward the peripheral edge of the wiring substrate and a lower surface of the wiring substrate (see Figs. 23B and 24-31).
 	With respect to Claim 11, Hatori teaches an electronic component 5 mounted on the mount portion.  An insulation layer 40 filling a space among the first metal plate, the second electrode, and the electronic component and covering the electronic component, wherein an upper surface of the second electrode includes an electrode pad exposed from the insulation layer (see Figs. 23B and 24-31).
 	With respect to Claim 12, Hatori teaches wherein a lower surface of the first electrode includes a connection terminal exposed from the insulation layer.  A lower surface of the wiring includes a connection terminal exposed from the insulation layer (see Figs. 23B and 24-31).
 	With respect to Claim 13, Hatori teaches wherein an outer side surface of the second electrode is covered by the insulation layer (see Figs. 26-31).
 	With respect to Claim 14, Hatori teaches an electronic component mounted on an upper surface of the electrode pad (see Figs. 26-31). 
Allowable Subject Matter
8. 	Claims 4, 6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a lead frame
A plurality of current path portions that include paths through which current is conducted to the plurality of conducting portions, wherein the plurality of current path portions include a plurality of current paths of different materials in claim 19.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 
















AC/June 10, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897